EXHIBIT 99.1 ORCHID ISLAND CAPITAL ANNOUNCES NOVEMBER 2 OCTOBER 31, 2 · November 2014 Monthly Dividend of $0.18 Per Share · RMBS Portfolio Characteristics as of October 31, 2014 Vero Beach, FL, November 12, 2014 - Orchid Island Capital, Inc. (the “Company”) (NYSE:ORC) announced that today the Board of Directors declared a monthly cash dividend for the month of November 2014. The dividend of $0.18 per share will be paid November 28, 2014, to holders of record on November 25, 2014, with an ex-dividend date of November 21, 2014. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”) the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. As of November 10, 2014, the Company had 14,491,063 shares outstanding, including shares sold via the Company’s At-The-Market program through that date that have not yet settled. At September 30, 2014, the Company had 13,024,449 shares outstanding. RMBS Portfolio Characteristics Details of the RMBS portfolio as of October 31, 2014 are presented below. These figures are preliminary and subject to change.The information contained herein is an intra-quarter update created by the Company based upon information that the Company believes is accurate: · RMBS Valuation Characteristics · RMBS Assets by Agency · Investment Company Act of 1940 (Whole Pool) Test Results · Repurchase Agreement Exposure by Counterparty · RMBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. has elected to be taxed as a real estate investment trust for federal income tax purposes. Forward Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2013. RMBS Valuation Characteristics ($ in thousands) Percentage Weighted Realized Current Fair Current of Average Oct 2014 CPR Asset Category Face1 Value1 Price Portfolio Coupon (Reported in Nov) As of October 31, 2014 Adjustable Rate RMBS $ $ % % % 10-1 Hybrid Rate RMBS % % % Hybrid Adjustable Rate RMBS % % % 15 Year Fixed Rate RMBS % % % 20 Year Fixed Rate RMBS % % % 30 Year Fixed Rate RMBS % % % Total Fixed Rate RMBS % % % Total Pass-through RMBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured RMBS % % % Total Mortgage Assets $ $ % % % Amounts include assets with a fair value of approximately $10.0 million purchased in October 2014 which settle in November 2014. RMBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test ($ in thousands) ($ in thousands) Percentage Percentage Fair of Fair of Asset Category Value Portfolio Asset Category Value Portfolio As of October 31, 2014 As of October 31, 2014 Fannie Mae $ % Whole Pool Assets $ % Freddie Mac % Non Whole Pool Assets % Ginnie Mae % Total Mortgage Assets $ % Total Mortgage Assets $ % Repurchase Agreement Exposure By Counterparty ($ in thousands) Weighted % of Average Total Total Maturity Longest As of October 31, 2014 Borrowings1 Debt in Days Maturity J.P. Morgan Securities LLC $ % 79 3/10/2015 CRT Capital Group, LLC % 53 1/26/2015 Morgan Stanley & Co % 17 11/17/2014 Mitsubishi UFJ Securities (USA), Inc % 63 1/20/2015 Citigroup Global Markets Inc % 46 1/27/2015 KGS-Alpha Capital Markets, L.P % 47 4/6/2015 Cantor Fitzgerald & Co % 13 11/20/2014 ED&F Man Capital Markets Inc % 74 2/2/2015 Goldman, Sachs & Co % 25 11/26/2014 Guggenheim Securities, LLC % 21 11/24/2014 Barclays Capital Inc. % 24 11/24/2014 Mizuho Securities USA, Inc % 13 11/24/2014 South Street Securities, LLC % 16 11/26/2014 Daiwa Securities America Inc. % 12 11/12/2014 Suntrust Robinson Humphrey, Inc % 31 12/1/2014 ICBC Financial Services LLC % 83 1/22/2015 Other % 17 11/19/2014 Total Borrowings $ % 43 4/6/2015 In October 2014, the Company purchased assets with a fair value of approximately $10.0 million which settle in November 2014 that are expected to be funded by repurchase agreements. RMBS Risk Measures ($ in thousands) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)(1) (+50 BPS)(1) As of October 31, 2014 Adjustable Rate RMBS $ 5 % % $ 16 $ ) Hybrid Adjustable Rate RMBS % % ) Total Fixed Rate RMBS n/a n/a n/a ) Total Pass-through RMBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a ) ) Structured RMBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance End Date (-50 BPS)(1) (+50 BPS)(1) Eurodollar Futures Contracts - Short Positions $ Dec-2018 $ ) $ Payer Swaption Sep-2025 ) Grand Total $ $ ) Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. These results are for illustrative purposes only and actual results may differ materially. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
